        Case 1:16-cv-00933-CRC Document 39 Filed 05/07/19 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


GREGORY SELDEN

          Plaintiff, Individually and on                            Civil Action: 1:16-cv-00933
          Behalf of all Others Similarly Situated,
v.

AIRBNB, INC.

          Defendant.

________________________________________________________________________

                                PLAINTIFF’S STATUS REPORT


          The Plaintiff submits this status report in accordance with the Court’s February 7,

2019-minute order.

          1.      The parties held their first preliminary hearing on August 9, 2018. Since then,

the arbitrator denied Airbnb’s initial Motion to Dismiss seeking to dispose of all of Selden’s

claims.

          2.      This matter is still set for at least a two day trial on July 9, 2019 and July 10,

2019.

          3.      To date, the parties have conducted discovery and exchanged witness and

exhibit lists for trial.

          4.      If necessary, Plaintiff will voluntarily provide a status update within 90 days

from the date this report is filed.

                                           Respected Submitted,

                                       By: /s/Ikechukwu Emejuru
                                          Ikechukwu “Ike” Emejuru
                                          Emejuru Law L.L.C.

                                                                                                       1	  
	  
       Case 1:16-cv-00933-CRC Document 39 Filed 05/07/19 Page 2 of 3



                                       8403 Colesville Road
                                       Suite 1100
                                       Silver Spring, MD 20910
                                       Telephone: (240) 638-2786
                                       Facsimile: 1-800-250-7923
                                       iemejuru@emejurulaw.com

                                        /s/Andrew Nyombi
                                        Andrew Nyombi
                                        KNA Pearl L.L.C.
                                        8701 Georgia Avenue
                                        Suite 606
                                        Silver Spring, MD 20910
                                        Telephone: (301) 585-1568
                                        Facsimile: 1-800-250-7923
                                        anyombi@knapearl.com

                                CERTIFICATE OF SERVICE

     I hereby certify that on May 7, 2019, I electronically filed the foregoing with the Clerk
of the Court using the ECF system which will send notification of such filing to the
following CM/ECF participants:

Ellen Kennedy
Ellen.kennedy@hoganlovells.com
Sean Marotta
Sean.marotta@hoganlovells.com
HOGAN LOVELLS US LLP
555 Thirteenth Street, N.W.
Washington, D.C. 20004
Tel. (202) 637-5600
Fax. (202) 637-5910


                                        By: /s/Ikechukwu Emejuru
                                       Ikechukwu “Ike” Emejuru
                                       Emejuru Law L.L.C.
                                       8403 Colesville Road
                                       Suite 1100
                                       Silver Spring, MD 20910
                                       Telephone: (240) 638-2786
                                       Facsimile: 1-800-250-7923
                                       iemejuru@emejurulaw.com

                                        /s/Andrew Nyombi
                                        Andrew Nyombi
                                        KNA Pearl L.L.C.

                                                                                                 2	  
	  
       Case 1:16-cv-00933-CRC Document 39 Filed 05/07/19 Page 3 of 3



                               8701 Georgia Avenue
                               Suite 606
                               Silver Spring, MD 20910
                               Telephone: (301) 585-1568
                               Facsimile: 1-800-250-7923
                               anyombi@knapearl.com




                                                                       3	  
	  
